DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.

The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.

Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim 1:  The claim recites language about the jig being in contact with portions of a conductor.  The claim appears to attempt to limit the jig based on these points of contact.  For example the claim states “an abutting surface…and abuts against a tip portion of the protruding portion [of the conductor]”.  
This language renders the claim indefinite because it is unclear if the applicant is attempting to claim a combination of the conductor and the jig or merely attempting to limit the jig based on a stated intended use.  Similar language is also present in lines 16-19 of the claim.  For the purpose of this examination these indefinite limitations have been treated as the intended use of the jig.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.

As best understood in light of the rejection set forth above under 35 USC 112, claim 1 is rejected under 35 U.S.C. 102(a)(1) as being anticipated by Ishimura et al (JP 2004-236375 A).
Claim 1:  Ishimura et al. discloses a jig that includes an annular ring portion (10); a claw portion (11) that protrudes in the axial direction from an axial end surface of the ring portion and comprises an abutting surface (11a) that rises in the axial direction from the axial end surface of the ring portion with the surface directed in the circumferential direction, and a projecting portion (11c) that projects, at a tip end of the claw portion, in the circumferential direction from the abutting surface.
	The remainder of the limitations of the claim have been treated as merely the intended use of the jig.  Since the jig of Ishimura et al. is capable of preforming the intended use, the jig of Ishimura et al. meets the limitations of the claim.






Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JASON L VAUGHAN whose telephone number is (571)270-5704.  The examiner can normally be reached on Mon-Friday 8:30 - 5:00.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Bryant can be reached on (571) 272-4526.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/JASON L VAUGHAN/Primary Examiner, Art Unit 3726